Woods, J.
In an action, brought by the appellees against the appellants, for the recovery of the possession of real estate, the court, on the motion of the appellees, appointed a receiver to take charge of and to secure the rents and profits of the premises during the pendency of the litigation. This appeal is from the order for the appointment of the receiver. The appellees have moved to dismiss the appeal, because not taken within ten days after the appointment was made. The motion must be sustained.
By the second section of the act approved March 12th, 1875, 2 R. S. 1876, p. 115, it is provided “That, in all cases hereafter commenced or now pending in any of the courts of this State, in which a receiver may be appointed or refused, the party aggrieved by such appointment or refusal to appoint may, within ten days thereafter, appeal from the decisions of the court to the Supreme Court, without awaiting the final determination of such case, and in •cases where a receiver shall be or has been appointed, upon the appellant filing an appeal bond with sufficient surety, in such sums as may have been required of such receiver, conditioned,” etc., “the authority of such receiver shall be suspended until the final determination of such appeal.”
The appointment in this case was made on the 29th day of May, 1879. No notice of an appeal was given or prayer *195made therefor in the court below. The clerk’s certificate to the transcript bears date June 17th, 1879. The transcript was filed with the clerk of this court June 26th, 1879, and ■on the same day a notice to the appellees was issued.
The appeal is dismissed, with costs.